Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND,
TRUSTEES OF THE SPRINKLER INDUSTRY
SUPPLEMENTAL PENSION FUND and
TRUSTEES OF THE INTERNATIONAL
TRAINING FUND
8000 Corporate Drive
Landover, MD 20785,

v. C.A. NO.:
MK FIRE PROTECTION & SUPPLY LLC

1001 Lower Landing Road, Suite 604
Blackwood, NJ 08012
Serve: Brian Geary, Registered Agent

527 West Surf Road
Ocean City, NJ 08226

)
)
)
)
)
)
)
)
)
)
)
)
)
Plaintiffs, )
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
I, This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action

for breach of a Collective Bargaining Agreement between an employer and a labor organization
Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 2 of 6

representing employees in an industry affecting commerce and an action to collect contributions
due to employee benefit plans under the terms of the Collective Bargaining Agreement.
Parties

2. Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National
Automatic Sprinkler Local 669 UA Education Fund, National Automatic Sprinkler Industry
Pension Fund, Sprinkler Industry Supplemental Pension Fund and the International Training Fund
(hereinafter "NASI Funds") are multiemployer employee benefit plans as that term is defined in
Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and
maintained according to the provisions of the Restated Agreements and Declarations of Trust
establishing the NASI Funds (hereinafter “Trust Agreements”) and the Collective Bargaining
Agreement between Road Sprinkler Fitters Local Union No. 669 (hereinafter referred to as “the
union’) and the Defendant. The NASI Funds are administered at 8000 Corporate Drive, Landover,
Maryland 20785.

3. Defendant MK Fire Protection & Supply LLC is a corporation existing under the
laws of the State of New Jersey with offices located in New Jersey. Defendant transacts business in
the states of New Jersey as a contractor or subcontractor in the sprinkler industry and all times
herein was an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2)
of the Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5),
(9), (11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the
Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreement with the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendant.
Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 3 of 6

5, Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of July 2016 through the present.

z Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines’’).

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
June and July 2019. Pursuant to remittance reports prepared by the Defendant, Plaintiff Funds have
calculated that the Defendant owes $268,233.20 in contributions for those months. Pursuant to the
terms of the Collective Bargaining Agreement, Defendant is obligated to submit report forms and
pay contributions owed to Plaintiff Funds.

9. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the
months of July 2016, August 2016, January 2017, March 2017, September 2017 through
November 2017 and January 2018 through May 2019 were paid late. The specific amounts paid
and the date in which the Defendant's contributions were received by the NASI Funds are set
forth on the attached breakdown (Exhibit A).

10. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
months of June and July 2019 are late.

11. |The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.
Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 4 of 6

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

12. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $503,086.97 in liquidated damages assessed on the late contributions for the months of July
2016, August 2016, January 2017, March 2017 September 2017 through November 2017 and
January 2018 through July 2019, plus interest at the rate provided in 29 U.S.C. Section 1132(g)
from the date of delinquency to the date of payment.

WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

A. In the amount of $268,233.20 for contributions due for work performed in June and
July 2019, plus costs, interest, and reasonable attorneys' fees, pursuant to 29 U.S.C. § 1132(g).

B. In the amount of $503,086.97 for liquidated damages assessed on the late
contributions for the months of July 2016, August 2016, January 2017, March 2017 September
2017 through November 2017 and January 2018 through July 2019, plus costs, interest, and
reasonable attorneys' fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).
Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 5 of 6

D. For such further relief as the Court may deem appropriate.
Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiffs

331431_1
Case 8:19-cv-02424-CBD Document1 Filed 08/22/19 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail, as
required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h)
this 22nd day of August, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

331431_1
